Citation Nr: 0123850	
Decision Date: 10/01/01    Archive Date: 10/09/01

DOCKET NO.  00-20 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a major depressive 
disorder.

2.  Evaluation of post-traumatic stress disorder, currently 
rated as 30 percent disabling.

3.  Entitlement to service connection for peripheral 
neuropathy, claimed as a residual of a cold injury.

4.  Entitlement to service connection for arthritis, claimed 
as a residual of a cold injury,

5.  Entitlement to service connection for peripheral vascular 
disease, claimed as a residual of a cold injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The appellant served on active duty from February 1951 to 
June 1955.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1999 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDINGS OF FACT

1.  A major depressive disorder was not identified in 
service, and the greater weight of the competent medical 
evidence attributes the development of a major depressive 
disorder to post-service causes.

2.  The weight of the competent medical evidence is against a 
finding that peripheral neuropathy is related to exposure to 
cold in service or is otherwise related to service.

3.  Peripheral neuropathy was not diagnosed within one year 
after separation from service.

4.  Competent evidence that arthritis is related to exposure 
to cold in service or is otherwise related to service has not 
been presented.

5.  Arthritis was not diagnosed within one year after 
separation from service.

6.  Competent evidence that peripheral vascular disease is 
related to exposure to cold in service or is otherwise 
related to service has not been presented.


CONCLUSIONS OF LAW

1.  A major depressive disorder was not incurred in or 
aggravated during the appellant's active service.  38 
U.S.C.A. §§ 1110, 5107(a) (West 1991).

2.  Peripheral neuropathy, claimed as a residual of a cold 
injury was not incurred in or aggravated during the 
appellant's active service and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107(a) (West 1991); 38 C.F.R. § 3.307, 3.309 (2000).

3.  Arthritis, claimed as a residual of a cold injury was not 
incurred in or aggravated during the appellant's active 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(a) 
(West 1991); 38 C.F.R. § 3.307, 3.309 (2000).

4.  Peripheral vascular disease, claimed as a residual of a 
cold injury was not incurred in or aggravated during the 
appellant's active service.  38 U.S.C.A. §§ 1110, 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal stems from a December 1999 rating decision 
wherein service connection for post-traumatic stress disorder 
was granted and service connection for a major depressive 
disorder was denied.  The decision also denied service 
connection for peripheral vascular disease, arthritis and 
peripheral neuropathy claimed as a residual of cold injuries 
in service.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. § 1110 (West 1991).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).  Service connection may be established when 
arthritis, other organic diseases of the nervous system, or 
psychosis is manifested to a compensable degree within one 
year following service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).

Service connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the inservice disease or injury and the current 
disability as provided by competent medical evidence.  Cohen 
v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. Brown, 7 
Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996) (table); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (1998); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
postservice symptomatology.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); McCormick v. Gober, 14 
Vet. App. 39 (2000).  Establishing direct service connection 
for a disability that was not clearly present in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The appellant's service personnel records including his DD 
214 document wartime service and his receipt of the Combat 
Infantryman Badge as well as the Bonze Star Medal with "V" 
device in addition to other awards and citations.  The 
appellant is a combat veteran.  With regard to combat 
veterans, 38 U.S.C.A. § 1154(b) lightens the burden of a 
veteran who seeks benefits for an allegedly service-
connected disease or injury and who allege that the disease 
or injury was incurred in, or aggravated by, combat service.  
Jensen v. Brown, 19 F.3d 1413, 1416 (Fed. Cir. 1994).  
Section 1154(b) sets forth a three-step, sequential analysis 
that must be undertaken when a combat veteran seeks benefits 
under the method of proof provided by the statute.  As the 
first step, it must be determined whether the veteran has 
proffered "satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease."  
38 U.S.C.A. § 1154(b).  As the second step, it must be 
determined whether the proffered evidence is "consistent 
with the circumstances, conditions, or hardships of such 
service."  Id.  The statute provides that if these two 
inquiries are met, the Secretary "shall accept" the 
veteran's evidence as "sufficient proof of service-
connection," even if no official record of such incurrence 
exists.  Id.  Thus, if a veteran satisfies both of these 
inquiries mandated by the statute, a factual presumption 
arises that the alleged injury or disease is service-
connected.  The presumption is, however, rebuttable.  The VA 
may rebut the presumption by presenting "clear and 
convincing evidence to the contrary."  Id.  Thus, as the 
third step in the analysis, it must be determined whether 
the government has met its burden of rebutting the 
presumption of service-connection by "clear and convincing 
evidence to the contrary."  Id.  Collette v. Brown, 82 F.3d 
389, 392-93 (1996).

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

The duty to notify the appellant and his representative of 
any information and evidence needed to substantiate and 
complete a claim has been met.  38 U.S.C.A. §§ 5102, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45620, 45632 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).  By virtue of 
the December 1999 rating decision, the Statement of the Case 
and Supplemental Statement of the Case issued during the 
pendency of this appeal, the appellant and his representative 
were given notice of the pertinent regulations and the 
information, medical evidence, or lay evidence necessary to 
substantiate the claim for service connection and increased 
rating.  VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed. 

The duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim has been met.  38 
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620-45632 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
The RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant, in fact, it appears 
that all evidence identified by the appellant relative to 
this claim has been obtained and associated with the claims 
folder.  Service medical records were previously obtained and 
associated with the claims folder.  Service personnel records 
were obtained.  The appellant identified treatment at the VA 
Medical Center and this evidence was obtained by the RO, 
including the records from his hospitalization in the VA 
Medical Center in Tampa and VA Medical Center records from 
Orlando.  In February 2001, the appellant requested that 
additional mental health clinic treatment records be obtained 
in conjunction with his claim for an increased rating for 
post-traumatic stress disorder, including recent treatment 
records from the VA Medical Center in Orlando.  Recent 
Orlando records were submitted, including a February 2001 
mental health note and a list of scheduled appointments which 
indicated that all scheduled mental health appointments 
subsequent to the February 2001 appointment through June 2001 
were either cancelled by the appellant or the clinic.  
Therefore the VA has not been place on notice of outstanding 
records that could be pertinent to this claim.  Furthermore, 
in light of the Remand of the issue pertaining to post-
traumatic stress disorder below, the appellant is afforded 
the opportunity to submit the most recent treatment records 
should he so desire.  Social Security Administration records 
that included private evaluations that formed the basis for 
the award of disability were obtained.  The appellant has not 
referenced any additional unobtained evidence that might aid 
in substantiating the claim or that might be pertinent to the 
bases of the denial of the claim.  

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45620, 45632 (August 29, 2001) (to 
be codified at 38 C.F.R. § 3.159(c)(4)).  The appellant was 
afforded VA examinations in November 1999 and specifically, 
has been afforded a cold injuries protocol examination.

In the circumstances of this case, a Remand because of the 
passage of the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (Remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to notify and to 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service connection for a major depressive disorder.

The appellant and his representative contend that based on 
the same evidence that warranted service connection for post-
traumatic stress disorder, service connection for major 
depressive disorder was warranted.  They contend that 
competent medical evidence has attributed both psychiatric 
disabilities to service.

A major depressive disorder was not identified in service.  
The appellant's psychiatric evaluation was normal at a pre-
induction examination in October 1950.  In November 1951 he 
complained of memory lapses on 5 occasions that month and 
severe headaches intermittently.  He described temporary 
"blackouts."  The appellant indicated he was having marital 
difficulties.  The eye and neurological evaluations were 
negative.  An anxiety state was diagnosed and reassurance was 
offered.  Service examinations in May 1954 and June 1955 
documented a normal psychiatric evaluation.  The appellant 
denied nervous trouble of any sort, depression or excessive 
worry at the time of both examinations.  

Social Security Administration records revealed that the 
appellant fell down some stairs at work in January 1977.  The 
accident resulted in injuries including a lumbosacral strain 
and ongoing back problems.  Disability Determination records 
revealed that between 1978 and 1980 he developed pronounced 
anxiety which was said to be caused by the back problems.  A 
psychiatric evaluation indicated that he was first seen in 
April 1979.  On that date his mental status was described as 
sad with crying spells and suicidal ruminations.  He had poor 
interpersonal and family relations.  He had fleeting 
hallucinatory experiences and severe depressive reactions.  
He was said to have developed severe depression after the 
accident.  

He was evaluated by a psychiatrist for the State Insurance 
Fund in November 1979.  The employer's labor report had 
documented a fall in January 1977.  He received a blow to his 
right hip, elbow and hand.  He had a residual lumbosacral 
sprain.  Months after the accident he felt his nerves were 
affected.  He was without purpose, had nightmares, a lot of 
pain in his neck and found that everything bothered him.  He 
would become depressed, he cried and isolated himself.  On 
mental status examination he looked his age, was well 
nourished and developed, but was not well kept.  He arrived 
without shaving or combing his hair.  He used a cane to walk 
with.  He collaborated and was affable.  During contact he 
was coherent, logical and lucid.  He was oriented.  He 
exhibited a normal thinking course.  He exhibited a sad 
affect with a desire to cry.  He complained of being 
depressed, irritable, and restless, and complained of pain in 
his shoulders and back.  His judgment was acceptable and he 
exhibited poor self-criticism.  His intelligence was normal 
and he had integrated thinking.  There was no psychotic 
activity during the interview.  He stated that he slept very 
little without medication.  He did not report hallucinations.  
Anxiety reaction with moderate depressive features-related-
due to precipitation was diagnosed.

He was last seen in March 1980 complaining of anxiety and 
feelings of aggression towards the secretary whom he felt had 
mistreated him on the telephone.  He was unshaven and 
exhibited very poor personal hygiene.  For the first time he 
was found to be anxious and hostile with some paranoid 
ideation.  His clinical picture in the past had revealed a 
depressed affect and marked psychomotor retardation.  His 
speech had been circumstantial and monotone.  He admitted to 
fleeting auditory and visual hallucinations.  He exhibited 
difficulty with his recent and past memory.  He was 
disoriented to time, well oriented to place, and well 
oriented to person.  He was very depressed, and crying spells 
and psychomotor retardation were present.  He had a tendency 
to regression and isolation.  He was unable to relate with 
his wife because most of the time he liked to left alone and 
sometimes he exhibited hostile and aggressive behavior 
towards her.  The onset of these symptoms left the appellant 
feeling inadequate with a growing aversion to relating to 
other people.  It was difficult for him to perform his 
ordinary duties and he was totally unconcerned about his 
general appearance.  He was no longer interested in 
participating in social activities and felt inadequate and 
insecure.  He required supervision because of his inattention 
to personal habits and suicidal ruminations.  His 
psychophysiologic problems were described as complaints of 
neck and back pain since 1977.  He was diagnosed with 
psychotic depression which was manifested by a depressed 
affect, psychomotor retardation, suicidal rumination, 
deterioration in his interpersonal relationships, paranoid 
ideation, hallucinating episodes and poor judgement.  His 
prognosis was poor.  Due to this he was found to be unable to 
engage in any productive activity.

A letter furnished by Dr. Roman in September 1987 indicated 
that the appellant was treated for emotional symptoms 
compatible with a diagnosis of major depression between April 
1979 and June 1987.  He was seen by Dr. Suarez in April 1988 
for major depressive disorder with psychotic features.  VA 
Medical Center records documented treatment for dysthymia 
with anxiety features and dissociative disorder in June 1988.  

The appellant's wife submitted a statement in support of the 
appellant's claim in December 1998.  She stated that she 
noticed an immediate change in her husband's personality and 
behavior after he returned from Korea.  He became very short-
tempered and morose.  Post-traumatic stress disorder, 
depression and anxiety were diagnosed in January 1999 VA 
Medical Center records.  

A VA examination was conducted in November 1999.  The claims 
folder was reviewed prior to and after the examination.  The 
appellant reported that he was in Korea under combat 
situations and that he witnessed many traumatic events.  To 
the present day he thought about his friends who died there 
and felt guilty that he did not.  He endorsed intrusive 
thoughts regarding his military experiences and nightmares on 
a nightly basis that woke him up.  He woke up many times 
during the night and did not feel rested.  He reported 
hypervigilence, an increased startle response, difficulty 
with the control of his anger and severe isolation.  He felt 
tired all of the time and had "blackouts" approximately 
twice a month where he did not remember what happened.  He 
apparently remained in a stupor for a long period of time.  
The examiner indicated that this sounded like a flashback.  
His previous diagnoses had included severe post-traumatic 
stress disorder and major depressive disorder.  He had also 
been treated in the past for a nervous condition.  On mental 
status examination he appeared quite anxious during the 
interview.  His speech was difficult to understand but this 
was secondary to a language barrier.  He reported his mood as 
severely depressed.  His affect was dysphoric and tearful at 
times.  He denied suicidal or homicidal ideation.  There were 
no signs of paranoid delusions.  His thought processes were 
coherent and goal directed.  His abstract reasoning was 
intact.  His concentration and calculation showed mild 
deficits.  He had difficulty recalling the number of 
grandchildren that he had, however he was alert and oriented 
in all three spheres.  The examiner concluded that the 
appellant endorsed symptoms consistent with post-traumatic 
stress disorder and major depression which were "likely 
secondary to his experiences in the military."  Post-
traumatic stress disorder and severe, recurrent major 
depression were diagnosed.

In January 2000, the VA Medical Center outpatient mental 
health clinic indicated that the appellant had been a patient 
since June 1999.  He was diagnosed with post-traumatic stress 
disorder and dysthymia.  His condition was severe and chronic 
in nature and he would continue in care indefinitely.

The appellant was hospitalized in July 2000 for further 
evaluation of his progressive feelings of depression.  The 
appellant reported recurrent dreams of friends he lost in 
Korea.  He had episodic exacerbations of his affective 
symptoms when he was under stress and during certain times of 
the year.  The appellant and his family reported that he 
appetite had been poor.  His sleep was quite disturbed.  He 
was noted to have increased irritability of mood and was 
easily agitated, mostly towards his wife.  There had been no 
aggressive or threatening behavior.  He had episodic periods 
of crying.  He admitted to auditory hallucinations and denied 
any command hallucinations.  He endorsed symptoms suggestive 
of visual hallucinations, the validity of which was not 
clearly known.  He denied suicidal or homicidal ideation and 
any chemical dependency issues.  He had a history of post-
traumatic stress disorder and recurrent depression.  He also 
carried a diagnosis of organic brain damage.  On mental 
status examination he was alert and oriented in all three 
spheres.  His affect was dysthymic and his mood was 
congruent.  He was noted to be pleasant and cooperative 
throughout the interview.  His speech was slow, productive, 
coherent and spontaneous.  He was able to understand and his 
judgement was good.  He responded well to treatment.  At the 
time of discharge he was alert.  He was quite pleasant and 
cheerful, and made appropriate jokes.  His mood was euthymic 
and his affect was bright with an increased range of 
emotions. His speech was clear and well controlled.  His 
thought processes were organized and goal directed.  His 
auditory hallucinations had resolved and he denied any visual 
hallucinations.  His insight was limited and his judgment was 
good.

The appellant was seen in the VA Medical Center in February 
2001.  He was very concerned about his disability claim for 
post-traumatic stress disorder.  He stated that he was much 
worse and reported more nightmares, hypervigilance, 
flashbacks and depression.  He was avoidant and talked of 
wishing he were dead to his family.  He was greatly impacted 
by his orthopedic problems, with pain and physical limitation 
that made him more depressed.  He stated he continued to take 
his medications, but they had not been refilled in a timely 
fashion.  He seemed to be severely limited at this point and 
unemployable due to post-traumatic stress disorder symptoms 
and physical symptoms.  He was disheveled.  He seemed drowsy 
but oriented.  His affect and mood were irritable and 
dysphoric.  There was some psychomotor retardation.  He 
walked very slowly with the aid of a cane and braces on his 
leg and knee.  His speech was slow in rate, low in volume 
with an irritable tone.  He let his daughter-in-law speak for 
him.  He had little eye contact and seemed to be dozing 
during the interview.  His thought processes were goal 
directed.  His thought content was without suicidal or 
homicidal ideation or psychotic features.  The family 
reported that he was talking of death and dying at home.  His 
memory and concentration were impaired.  His judgment and 
insight were fair/limited.  Post-traumatic stress disorder 
and major depressive disorder were diagnosed.

Competent medical evidence of post-service major depressive 
disorder has been presented.  Therefore, two questions 
remain, that is whether there is competent evidence of 
disease or injury in service and whether post-service major 
depression is attributable to service.  The Board notes first 
that no depression or depressive disorder was diagnosed or 
complained of during service.  The appellant has presented 
competent evidence that attributes the post-service 
development of a depressive disorder to service.  The VA 
examiner in November 1999 concluded that post-traumatic 
stress disorder and major depression were likely secondary to 
the appellant's experiences in the military.  This opinion 
was offered by a competent medical examiner after review of 
the claims folder and medical evidence, therefore it is 
afforded a high degree of probative value in the Board's 
consideration.

However, the Board has also been presented with earlier 
evidence that attributes the development of post-service 
depression to nonservice connected causes.  Social Security 
Administration records revealed a work accident in 1977 with 
residual injuries.  The appellant was evaluated between 1979 
and 1980 and was said to have developed pronounced anxiety 
and severe depression that was linked to the post-service 
injuries.  The appellant himself had reported the onset of 
his problems in the months after the accident, when he stated 
that he felt his nerves were affected.  He exhibited 
nightmares, sleep disturbance, depression and was isolative 
during that period, similar to the same problems exhibited 
currently.  The appellant was granted disability benefits as 
the anxiety reaction with moderate depressive features were 
attributed to the work accident.  The Board notes that this 
evidence was developed after the date of the VA examination 
and therefore not of record at the time of the examiner's 
review.  This evidence was created by competent psychiatric 
examiners over multiple examinations over a longer period of 
time.  The conclusions were reached much closer in time to 
service and importantly, we note that at that time neither 
the examiners nor the appellant attributed any symptoms to 
his inservice experiences.  His active service was never 
referenced in any of the Social Security Administration 
records as a possible cause for his depression and other 
symptoms.  This evidence attributed the development of a 
depressive disorder to a post-service event.  We afford this 
competent medical evidence an even higher degree of probative 
value, which leads to the conclusion that the evidence is not 
in equipoise.  The Social Security Administration evaluations 
were created closer in time to service, and involved multiple 
evaluations over a much longer period of time.  The onset of 
the symptoms was closely associated with the date of a work 
accident with residual injuries.  Furthermore, once this 
Social Security Administration evidence became part of the 
claims folder, the VA examiner's conclusion became less 
probative as the VA examiner did not have the benefit of the 
previous examiners' conclusion nor did the appellant inform 
the examiner as to the onset of his symptoms after the 1977 
accident.  Therefore the competent evidence that attributes 
the development of a depressive disorder to nonservice 
connected causes outweighs the VA examiner's opinion that it 
is "likely" secondary to service.  Thus the preponderance 
of the evidence is against the claim and there is no doubt to 
be resolved. 

The combat provisions of 38 U.S.C.A. § 1154 do not assist 
the appellant in this case.  The reduced evidentiary burden 
provided for combat veterans by this section relates only to 
the question of service incurrence, "that is, what happened 
then-- not the questions of either current disability or 
nexus to service, as to both of which competent medical 
evidence is generally required."  See Libertine v. Brown, 9 
Vet. App. 521, 524 (1966); Caluza, 7 Vet. App. at 507.

Finally, we note that in some of the earlier records, the 
appellant's depressive disorder was said to have psychotic 
features.  We note that service connection may be established 
when psychosis is manifested to a compensable degree within 
one year following service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).  None of 
these diagnoses were offered within one year after separation 
from service, therefore the presumption of service connection 
under these provisions does not arise.


Cold Injury Residuals.

The appellant contends that during his service in Korea, he 
was exposed to severely cold weather as part of a tank crew.  
He was never treated for frozen limbs because he was unable 
to obtain medical care because of battlefield conditions.  He 
could remember trying to keep his feet warm by putting his 
feet close to the tank's muffler.

At the time of the pre-induction examination in October 1950, 
and on examination in June 1955 and May 1954, no 
abnormalities or the lower extremities or musculoskeletal 
system were noted.  The appellant denied arthritis, any bone 
or joint abnormality, or neuritis.

Social Security Administration records documented medical 
evaluations in January 1977 after a fall at work.  A 
neurological evaluation indicated that the appellant received 
trauma to all of his back, specifically the right side and 
his head.  Since that time he had almost daily cervical pain, 
and lumbosacral pain that radiated to his right leg with 
numbness and a cramping sensation.  His extremities were 
within normal limits.  His motor system was intact.  There 
was decreased pin prick and vibration sensation on the right 
leg.  His superficial reflexes were present.  His deep tendon 
reflexes were physiologically active.  There were no 
pathological reflexes.  There was tenderness to palpation in 
the lumbosacral area.  Post-traumatic headaches, cervical 
myositis and lumbosacral sprain were diagnosed.  Mild 
degenerative joint disease was identified on X-ray 
examination in the lumbosacral spine in January 1977.

An orthopedic evaluation was conducted in April 1977.  
Lumbosacral sprain related to the January 1977 accident was 
diagnosed.  He was treated conservatively.  In a July 1977 
evaluation, the continued with residual pain status post 
lumbosacral sprain related to the accident.  X-rays were 
negative for traumatic pathology.  He was evaluated in 
September 1978 and complained of pain in the lower back.  
Sacral sprain with fibromyositis was diagnosed and a 
diagnosis of herniated nucleus pulposus was to be ruled-out.

In January 1984 the appellant fell and fractured his left 
elbow and wrist.  In an October 1984 note the appellant 
reported chronic back pain since 1977.  In June 1985, the 
appellant complained of diffuse arthralgias and leg edema.  
There was pitting edema in his lower extremities.  An 
evaluation in August 1986 at the VA Medical Center was 
suggestive of osteoarthritis.  VA Medical Center records 
documented complaints of multiple joint pains and cramps in 
his lower legs in 1987.  He suffered from a vertebral 
fracture in 1981 and degenerative joint disease.  An 
examination in May 1988 documented a complaint of multiple 
joint pain and left cervico-shoulder pain.  Testing indicated 
a high uric acid level.  X-ray examination revealed severe 
degenerative changes in the cervical and lumbosacral spine.  
Gout was indicated.

VA Medical Center records from January 1999 documented 
complaints of nighttime leg cramps.  On examination there was 
no swelling in his lower extremities, sensation was decreased 
and there was numbness.  Otherwise the lower extremities were 
normal.  Peripheral neuropathy with cramps at night was 
diagnosed.  He was evaluated for left shoulder pain in 
January 1999 and degenerative joint disease with bursitis was 
diagnosed.

A VA cold injury protocol examination was conducted in 
November 1999.  The claims folder was reviewed.  The 
appellant had undergone left shoulder surgery for impingement 
syndrome and right knee surgery was scheduled.  In the chart 
there was an entry that indicated that the appellant had 
peripheral neuropathy due to cold exposure but there were no 
confirming studies to support that diagnosis.  The appellant 
had a history of osteoarthritis.  The appellant reported very 
cold weather during his service in Korea.  He could not 
remember any cold injury while he was there.  He stated that 
his feet became a little bit swollen on and off while he was 
there and he still had that.  He also stated that he had pain 
in his feet, but the examiner noted that he had 
osteoarthritic syndrome.  His extremities were examined.  The 
skin had a pink color.  There was no edema.  The temperature 
was normal.  There was no skin atrophy.  It was moist to the 
touch.  The texture was normal.  There were no ulcerations.  
The hair growth was absent from the distal third of both 
legs.  There was no evidence of any fungal or any type of 
infection.  The nail growth was normal.  There were no scars.  
The appellant reported no feeling whatsoever on pinprick of 
his feet up to the proximal third of the left leg and up to 
the fifth of the right leg.  But on review of his medical 
chart, the podiatrist had stated that when he touched the 
third metatarsophalangeal joint of his right foot the 
appellant felt pain.  He had good and symmetrical femoral, 
popliteal, posterior, tibial and dorsalis pedis pulses.  He 
complained of night cramps in both legs in the middle of the 
night, but he had varicose veins especially in his right 
ankle area.  X-ray examination revealed degenerative changes 
in the feet bilaterally.  Generalized degenerative 
osteoarthritis and peripheral neuropathy were diagnosed.  
There was no evidence of any circulatory problems besides 
mild venous insufficiency causing leg cramps.  There was no 
definite history of cold injury.

The appellant was seen at the VA Medical Center in January 
2000 for complaints of multiple body aches and pains.  The 
appellant was unemployable due to his multiple medical 
problems: severe osteoarthritis in the right knee and left 
shoulder; post-traumatic stress disorder; compression 
fracture of the thoracic spine; and peripheral neuropathy due 
to cold exposure.  The physician then submitted an addendum 
to that note that indicated that the appellant referred that 
he was exposed to cold weather during the war.  The VA 
physician was asked by the RO to clarify her comments as to 
whether the appellant had a clear diagnosis for residuals of 
a cold injury.  The physician responded in July 2000 that the 
January 2000 notation was based on history only and not based 
on objective findings, as was noted in the addendum.

The appellant was hospitalized in July 2000 for treatment of 
major depression and post-traumatic stress disorder.  Medical 
diagnoses included peripheral neuropathy, and a history of 
thoracic vertebral compression fractures.

Peripheral neuropathy

The preponderance of the evidence is against the claim for 
service connection for peripheral neuropathy, on a direct 
basis, on a presumptive basis as an organic disease of the 
nervous system, or as claimed due to an inservice cold 
injury.  

Competent evidence of post-service peripheral neuropathy has 
been presented, however competent evidence that it was 
identified within one year after separation from service has 
not been presented.  

A cold injury was not diagnosed in service.  The appellant is 
competent to identify cold exposure, however he lacks the 
medical expertise and training to identify a cold injury in 
service.  During questioning at the time of the VA 
examination, he offered no statements that the examining 
physician concluded were indicative of a cold injury in 
service.  

In a January 2000 notation, a physician attributed the 
development of peripheral neuropathy to cold exposure, 
however that opinion was later retracted entirely and said to 
be based on history only and not on any objective findings.  
Therefore, we accord it little probative value in our 
consideration.  Although the VA examiner diagnosed peripheral 
neuropathy, it was not attributed to a cold injury or to 
service.  A concluding opinion on a cold injury protocol 
examination that fails to link a diagnosis to cold exposure 
is afforded a high degree of probative value.  No other 
competent examiners who have diagnosed peripheral neuropathy 
have attributed it to a cold injury or to service, this too 
weighs against the claim.  The only connection has been made 
by the appellant and his representative.  Lay testimony is 
competent only when it regards the observable features or 
symptoms of injury or illness, but may not be relied upon for 
establishing a medical diagnosis, be that a current diagnosis 
or one linking a current disability to service.  Layno v. 
Brown, 6 Vet. App. 465. 469-70 (1994).  In the absence of 
competent evidence of peripheral neuropathy in service or 
within one year after separation from service, an inservice 
cold injury and a competent medical opinion (not retracted) 
that links the post-service development of peripheral 
neuropathy to service or to cold exposure in service, the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.

We note that the representative has argued that since the VA 
examiner concluded that there was no definite "history" of 
cold injury, rather than no definite "evidence" of a cold 
injury, and that a new examination should be ordered.  The 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion is necessary when after 
taking into account all of the information and lay or medical 
evidence including the statements of the claimant, there is 
evidence of current disability that may be associated with 
active service, but does not contain sufficient medical 
evidence for VA to make a decision on the claim.  38 U.S.C.A.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 66 Fed. Reg. 45620, 45632 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)(4)).  However, 
to grant this request would require the Board to ignore other 
evidence on this point and to view one sentence in a vacuum.  
The Board has reviewed the entirety of that VA examination 
and the examiner did not note any abnormality that was 
attributed to a cold injury.  Peripheral neuropathy was 
diagnosed, but it was not attributed to a cold injury.  And 
importantly, when the VA physician who saw the appellant in 
January 2000 clarified her comments as to whether there was a 
clear diagnosis for residuals of a cold injury, the physician 
responded that such a conclusion was not based on any 
objective findings.  Thus, there is sufficient evidence to 
decide the claim and there has been no competent medical 
suggestion to lead the Board to the conclusion that there may 
be a link between peripheral neuropathy decades after service 
and an inservice cold injury.  We conclude that another 
examination on this question is not necessary.

Peripheral vascular disease, arthritis.

The preponderance of the evidence is against service 
connection for peripheral vascular disease and arthritis, 
either on a direct basis, a presumptive basis or as claimed, 
due to an inservice cold injury.

Peripheral vascular disease and arthritis were not identified 
in service.  Arthritis was not diagnosed within one year 
after separation from service.

Competent medical evidence of post-service development of 
peripheral vascular disease and arthritis has been presented.  
However, no competent medical opinion has been offered that 
attributes either peripheral vascular disease or arthritis to 
service or to cold exposure in service.  The appellant and 
his representative lack the medical training and expertise to 
provide such a link, and therefore their testimony is not 
competent for that purpose.  In the absence of such evidence, 
the preponderance of the evidence is against the claim and 
there is no doubt to be resolved.

The combat provisions of 38 U.S.C.A. § 1154 do not assist the 
appellant in this regard to any of his cold injury residual 
claims.  The reduced evidentiary burden provided for combat 
veterans by this section relates only to the question of 
service incurrence, "that is, what happened then-- not the 
questions of either current disability or nexus to service, 
as to both of which competent medical evidence is generally 
required."  See Libertine v. Brown, 9 Vet. App. 521, 524 
(1966); Caluza, 7 Vet. App. at 507.  The Board accepts the 
appellant's testimony alone that he was exposed to cold in 
service.  Even if we were to accept his lay testimony that he 
had a cold injury not documented due to battlefield 
conditions based on the provisions of § 1154, the weight of 
the competent medical evidence linking this exposure or 
injury to the later development of peripheral neuropathy, 
arthritis or peripheral vascular disease is overcome by the 
competent medical evidence to the contrary.


ORDER

Service connection for a major depressive disorder, 
peripheral neuropathy, arthritis and peripheral vascular 
disease is denied.


REMAND

Evaluation of post-traumatic stress disorder, currently rated 
as 30 percent disabling.

This portion of the appeal stems from an initial grant of 
service connection for post-traumatic stress disorder and the 
assignment of a 30 percent evaluation.  The RO reached the 
conclusion that the majority of the appellant's psychiatric 
symptomatology was attributable to major depressive disorder.  
Although this appears to be the case, no medical examiner has 
explained to what degree the current psychiatric disability 
is attributable to post-traumatic stress disorder.  A medical 
examination or opinion is necessary in this case since there 
is not sufficient medical evidence to make a decision as to 
what percentage of the current symptomatology is attributable 
to the service connected disability alone.

Accordingly, this appeal is REMANDED for the following 
action:

The RO should obtain a VA medical 
opinion.  The physician should be asked 
to opine to the highest degree of medical 
certainty possible, based on review of 
all of the evidence of record, the degree 
of disability associated with service 
connected post-traumatic stress disorder 
alone.  The opinion should include a 
rationale for the conclusion.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 



